Argued October 6, 1926.
This is a proceeding by the widow to recover compensation for the death of her husband, which she alleges resulted from an injury received by him in the course of his employment in the service of the defendant. The referee awarded compensation, which conclusion was sustained by the Compensation Board and, upon appeal, by the Court of Common Pleas. The defendant appeals, contending that there was no competent evidence to sustain the finding that the death of plaintiff's husband was due to an injury received in the course of his employment. The opinion of President Judge EVANS, of the Court of Common Pleas of Cambria County, which will appear in the report of this case, satisfactorily sustains the conclusion at which he arrived, and is in entire harmony with the opinion of Chief Justice MOSCHZISKER in Vorbnoff v. Mesta Machine Co., 286 Pa. 199, which so clearly states the principles involved in cases of this character.
The deceased was employed as a driver of a truck used in hauling coal from defendant's mine; he had pulled down what was called by the witnesses a "scoop" which discharged the coal from the tipple into the truck and when the truck was loaded pushed up the *Page 160 
scoop, which was very heavy involving a lift of two hundred pounds, and within three minutes afterwards collapsed over the steering-wheel of his truck and died on the employer's premises. Dr. Murray testified that in his professional opinion the death was caused by lifting the heavy scoop. His positive testimony was that such was his professional opinion, not merely that the death might have resulted or that it probably resulted from that cause, but it actually so resulted.
The judgment is affirmed.